RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                  File Name: 10a0004p.06

               UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                 -
                                                 -
                                                 -
                                                      Nos. 08-1131/1358
          v.
                                                 ,
                                                  >
 NATHANIEL BENSON (08-1131) and CYNTHIA -
                                                 -
                      Defendants-Appellants. -
 SHANK (08-1358),
                                                 -
                                                N
                   Appeal from the United States District Court
              for the Western District of Michigan at Grand Rapids.
               No. 07-00006—Robert Holmes Bell, District Judge.
                                Argued: August 6, 2009
                         Decided and Filed: January 12, 2010
               Before: SILER, GIBBONS, and GRIFFIN, Circuit Judges.

                                  _________________

                                       COUNSEL
ARGUED: Brian R. Laxton, MERTENS, LAXTON AND CLEMENT, PLLC, East
Lansing, Michigan, Kenneth P. Tableman, KENNETH P. TABLEMAN, P.C., Grand Rapids,
Michigan, for Appellants. John C. Bruha, ASSISTANT UNITED STATES ATTORNEY,
Grand Rapids, Michigan, for Appellee. ON BRIEF: Brian R. Laxton, Scott A. Mertens,
MERTENS, LAXTON AND CLEMENT, PLLC, East Lansing, Michigan, Kenneth P.
Tableman, KENNETH P. TABLEMAN, P.C., Grand Rapids, Michigan, for Appellants.
John C. Bruha, ASSISTANT UNITED STATES ATTORNEY, Grand Rapids, Michigan,
for Appellee.
                                  _________________

                                       OPINION
                                  _________________

       SILER, Circuit Judge. Defendants Nathaniel Benson and Cynthia Shank appeal their
convictions and sentences based on their connection with a drug conspiracy. For the reasons
that follow, we AFFIRM the judgments of the district court.



                                            1
Nos. 08-1131/1358           United States v. Benson, et al.                           Page 2


                                     BACKGROUND

I. Offense Conduct

        In early 1997, Shank (nee Valdez) began a relationship with Alex Humphry. Within
the course of a few months, she moved in with Humphry and discovered that he was
involved in distributing drugs.

        In January 1998, police stopped the pair at a bus station in Dearborn, Michigan,
while they were en route to Miami, Florida. When questioned by officers, the couple used
false names and stated that they had no identification. After Shank provided consent to be
searched, an officer discovered approximately $17,780 on her person. Agents seized the
money for forfeiture which the couple did not contest.

        In September 1998, Shank purchased a home at 1609 Comfort Street in Lansing,
Michigan. She and Humphry used the home as a base of operations for their drug enterprise,
receiving and processing shipments of marijuana and cocaine at the house and ultimately
making sales. Shank assisted Humphry in the enterprise by counting money, receiving drug
shipments, and placing the home, as well as vehicles and telephones, in her name.

        Benson was identified as one of Humphry’s main customers. Various witnesses
testified that Humphry delivered cocaine to Benson’s apartment, that Benson bought both
marijuana and cocaine at the Comfort Street house, that Benson obtained multiple kilograms
of cocaine from Humphry, and that Benson sold drugs obtained from Humphry, both in
Humphry’s presence and elsewhere. Co-defendant Alfred Williams also testified that he sold
a half a kilogram of cocaine on behalf of Humphry to Benson, and saw Benson receive a
kilogram directly from Humphry in March 2002.

        In May 2002, an unidentified assailant shot Humphry outside the Comfort Street
house. Shank transported Humphry to the hospital where he died. At the hospital, Shank
lied to police officers about the location of the shooting. She became more truthful in
subsequent interviews revealing the true location of the murder, and eventually the true size
of the drug operation (both in terms of the quantity of drugs and the amount of cash in the
Comfort Street home).
Nos. 08-1131/1358           United States v. Benson, et al.                           Page 3


        While Shank was at the hospital, other members of the operation took a bag with
approximately $230,000 out of the Comfort Street house. Eventually, Shank received
approximately $130,000 of that money. Upon searching the house, officers uncovered
twenty kilograms of powder cocaine, a kilogram of cocaine base (crack cocaine), and forty
pounds of marijuana. Officers also discovered approximately $40,000, additional evidence
of the drug enterprise, and a number of firearms.

        After Humphry’s murder, a witness identified Benson as one of the assailants. Police
officers arrested Benson in May 2002, and eventually charged him in state court with
murder. Upon searching a Cadillac that Benson drove and was registered to Benson’s
girlfriend, Latosha Beard, officers discovered six empty boxes of baking soda. During a
subsequent search of Benson’s apartment at 900 Long Boulevard, officers discovered an
empty kilogram wrapper similar to those at the Comfort Street house, approximately $1000,
a shotgun, a .22 caliber rifle, and ammunition that did not correspond to either weapon. The
state eventually dropped the murder charges and it no longer considers Benson a suspect.

        A grand jury in the Western District of Michigan indicted thirteen defendants in
connection with the Humphry drug conspiracy. Shank was charged with four counts of the
indictment for conspiracy and possession with the intent to distribute drugs in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Benson was charged with one count of
conspiracy in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. All defendants
other than Shank and Nathaniel Benson pled guilty to various charges.

II. Trial Proceedings

        In October 2007, Shank and Benson were tried together. The jury found both guilty
of all charges against them.

        In count 1 of the indictment, the government charged Shank with conspiracy to
possess and distribute a quantity of drugs “from in or about 1999 to at least May 9, 2002.”
Shank moved the court to exclude the evidence of the 1998 currency seizure. The district
court denied the motion.

        As a result of the district court’s ruling, the government presented the testimony of
Jonathon Burkeen–a co-defendant who pled guilty–that concerned drug activities by Shank
Nos. 08-1131/1358            United States v. Benson, et al.                             Page 4


prior to 1999. The government also presented the testimony of several witnesses concerning
the 1998 currency seizure.

        During trial, the government presented the testimony of numerous other
co-defendants, including the fact that each had pled guilty to at least one charge in the
indictment. At the end of the trial, the district court provided the following instruction to the
jury:

        You have heard that several witnesses were involved in the same crime
        alleged that the defendants are charged with committing. You should
        consider such a witness’s testimony with more caution than the testimony of
        other witnesses, not convicting the defendants based on the unsupported
        testimony of such a witness standing alone unless you believe his testimony
        beyond a reasonable doubt.
        The fact that some other witnesses have pleaded guilty to a crime is no
        evidence that the defendants are guilty. You cannot consider this against the
        defendants in any way.

Neither defendant objected to the timing or manner of the district court’s instructions at trial.

        Shank presented a defense claiming that Humphrey kept her under constant duress
during their relationship. The district court conditionally admitted testimony concerning out-
of-court, co-conspirator statements and eventually found the statements admissible after an
Enright inquiry. Benson did not make a Rule 29 motion for a judgment of acquittal at any
stage during the trial proceedings and did not object to the testimony or statements of
co-defendants as being inadmissible hearsay.

III. Shank’s Sentencing

        After Shank’s conviction, the presentence investigation report (PSI) presented to the
district court set Shank’s advisory Guidelines range as 360 months to life in prison based on
an offense level of 42 with a criminal history category of I. The PSI enhanced her base
offense level of 38 (for the quantity of drugs) by 2 levels based on the possession of firearms
and another 2 levels for obstruction of justice based on her testimony to establish her duress
defense. Shank objected to both enhancements. The district court denied the firearms
objection, but granted the obstruction of justice objection. The reduced offense level of 40
corresponded with a Guidelines range of 292 to 365 months.
Nos. 08-1131/1358           United States v. Benson, et al.                           Page 5


        The district court ultimately sentenced Shank to 180 months–120 months each
concurrently for Counts 1, 2, and 3 of the indictment and 60 months consecutively for Count
4. This sentence represents a 112-month downward variance from the final calculated
Guidelines range.

IV. Benson’s Sentencing

        Benson’s PSI set his advisory Guidelines range as 210 to 262 months in prison based
on an offense level of 36 and a criminal history category of II. The PSI based Benson’s
initial offense level, 34, on drug quantities attributable to him by a preponderance of the
evidence. Some quantities used in the report exceeded the maximums of the jury verdict.
The court found that the amounts of cocaine, cocaine base, and marijuana attributed to
Benson in his PSI were “higher” than the amounts the jury assessed, but “fair in light of all
of the relevant conduct in this matter.”

        Benson also received a two-level enhancement for possession of a firearm, based on
evidence that Benson possessed two handguns and the foreseeable use of the firearms found
in Humphry’s residence in the conspiracy. Over Benson’s objection, the court found that
the sentencing enhancement was proper based upon the guns and ammunition found in his
apartment on Long Boulevard. Further, it found that since Benson was a part of the
conspiracy, the guns found in Humphry’s residence could also be attributed to Benson.
Benson was sentenced to a within-Guidelines sentence of 216 months’ imprisonment.

                                      DISCUSSION

Cynthia Shank

I. Admission of the January 1998 Currency Seizure Evidence Against Shank

        Shank appeals the district court’s admission of evidence relating to the 1998
currency seizure as plain error. She argues that the district court’s actions of admitting
evidence of the 1998 currency seizure at trial amounted to a constructive amendment of the
indictment because the seizure occurred approximately eleven months before the
indictment’s “in or about 1999 to at least May 9, 2002” time frame. However, the
introduction of the 1998 currency evidence did not result in a constructive amendment.
Nos. 08-1131/1358           United States v. Benson, et al.                            Page 6


        “[W]here no specific objection is raised regarding a constructive amendment or a
variance before the district court, we are limited to ‘plain error’ review on appeal.” United
States v. Kuehne, 547 F.3d 667, 682 (6th Cir. 2008) (citations omitted). We have held that a

        constructive amendment results when the terms of an indictment are in effect
        altered by the presentation of evidence and jury instructions which so
        modify essential elements of the offense charged that there is a substantial
        likelihood that the defendant may have been convicted of an offense other
        than the one charged in the indictment.

United States v. Budd, 496 F.3d 517, 521 (6th Cir. 2007) (citing United States v. Smith, 320
F.3d 647, 656 (6th Cir. 2003)). A constructive amendment is considered per se prejudicial
and reversible error. Budd, 496 F.3d at 521 (citing United States v. Prince, 214 F.3d 740,
757 (6th Cir. 2000)).

        An indictment need not allege that criminal activity occurred on the exact date
proven at trial. See Ledbetter v. United States, 170 U.S. 606, 612 (1898). When an
indictment uses the language “on or about,” a constructive amendment does not exist when
“the proof offered regards a date ‘reasonably near’ the date alleged in the indictment.”
United States v. Hettinger, 242 F. App’x 287, 295 (6th Cir. 2007) (citing United States v.
Ford, 872 F.2d 1231, 1236 (6th Cir. 1989)).

        Shank contends that the difference of eleven months in time between the currency
seizure and the beginning date of the indictment implies that the two events did not occur
“reasonably near” one another. In Ford, we held that a similar eleven-month difference
exceeded the bounds of reasonableness. 872 F.2d at 1236-37. However, there the grand jury
had, by indictment, charged the defendant with possession of a handgun “on or about
September 28, 1987.” Id. at 1233. We held that the district court, through its instructions,
allowed the jury to convict the defendant of possession of the handgun, a one time criminal
action, on any of three dates within an eleven-month period. Id. at 1236. The instant case
is distinguished from Ford, because here the jury convicted Shank based on her role in an
ongoing conspiracy for which the grand jury had already returned an indictment which
covered more than three years.

        We have previously deemed a difference of more than a month reasonable for a
one-time conspiracy with an indictment establishing a seven-day time span. See United
Nos. 08-1131/1358            United States v. Benson, et al.                          Page 7


States v. Manning, 142 F.3d 336, 339-40 (6th Cir. 1998). Given the large time period
covered by the indictment in the instant case, the currency seizure occurred “reasonably
near” the dates of the indictment. Therefore, any reference at trial to the 1998 currency
seizure did not constructively amend the indictment. Likewise, Shank’s argument that
allowing evidence of the currency seizure in Dearborn when the indictment only discussed
Shank’s actions in Lansing also fails as she has presented no authority to support this
argument. Thus, the district court did not commit plain error.

          Even assuming Shank could show that the currency seizure was not “reasonably
near” the indictment’s time period or that the district court delivered erroneous jury
instructions, she has failed to demonstrate a “substantial likelihood that [she] may have been
convicted of an offense other than the one charged in the indictment.” See Budd, 496 F.3d
at 521.     The body of evidence linking Shank to the conspiracy–including her own
testimony–implies that, even if the district court admitted evidence of the currency seizure
erroneously, the jury could convict her based on the events occurring between 1999 and
Humphry’s death alone. As such, any error by the district court does not rise to the level of
a constructive amendment.

          Lastly, evidence of the 1998 currency seizure is “inextricably intertwined with the
charged offense . . . the telling of which is necessary to complete the story of the charged
offense.” United States v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000) (citation omitted).
Therefore, even if introducing the evidence is considered a constructive amendment of the
indictment, the evidence was properly admitted as relevant background evidence, which is
not excluded under Federal Rule of Evidence 404(b). Id.

II. Admission of Co-Conspirator Guilty Pleas Evidence Against Shank

          Shank argues the district court’s limiting instruction with regard to her
co-defendants’ testimony of their guilty pleas constituted plain error. She also claims that
the prosecutor improperly referenced the guilty pleas in closing argument. Because the court
gave an adequate limiting instruction and the prosecutor’s remarks were not prejudicial, the
district court did not commit plain error.
Nos. 08-1131/1358            United States v. Benson, et al.                            Page 8


        A. The limiting instruction given by the district court was not plain error

        Shank argues that the limiting instruction given at the end of trial concerning her co-
defendants’ guilty pleas was insufficient, and specific curative instructions should have been
given at the time each co-defendant testified at trial. Since Shank failed to raise any
objections concerning her co-defendants’ guilty pleas, we can reverse only for plain error
affecting substantial rights. See United States v. Christian, 786 F.2d 203, 213-14 (6th Cir.
1986) (citing Fed. R. Crim. P. 52(b)). Co-defendant or co-conspirator guilty pleas are not
admissible as substantive evidence of the defendant’s guilt. United States v. Sanders, 95
F.3d 449, 454 (6th Cir. 1996) (citing United States v. Blandford, 33 F.3d 685, 709 (6th Cir.
1994)). However, guilty pleas may be introduced into evidence if the co-defendant or
co-conspirator testifies at trial, for purposes of assessing the witness’s credibility. Id. In
these instances, the district court must give a cautionary instruction to the jury informing
them of the limited scope in which they may consider the evidence of a guilty plea. Id.

        Here, the co-defendants’ guilty pleas were properly admitted during trial, without
objection, for credibility purposes. The district court gave an adequate jury instruction at the
end of trial regarding the credibility of the witnesses and the use of the guilty pleas. Shank
has pointed to no authority requiring the limiting instruction to be given at the time her co-
defendants testified. Therefore, the district court did not commit plain error in giving an
adequate limiting instruction at the close of trial.

        B. Prosecutorial Misconduct

        Shank alleges that the prosecutor improperly referenced the guilty pleas during
closing arguments. We evaluate prosecutorial misconduct through a two-step test. United
States v. Carter, 236 F.3d 777, 783 (6th Cir. 2001) (citing United States v. Carroll, 26 F.3d
1380, 1385-87 (6th Cir.1994)). We first review whether the prosecutor’s statements were
improper. Id. (citations omitted). If the statements were improper, we then determine
whether the statements were flagrant, thus warranting reversal, using a four-factor flagrancy
weighing test. Id.

        Since Shank made no objections to the prosecutor’s statements at trial, we review
for plain error. United States v. Carson, 560 F.3d 566, 574 (6th Cir. 2009) (citing United
Nos. 08-1131/1358            United States v. Benson, et al.                            Page 9


States v. Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)). Even if the prosecutor’s statements
were improper, they did not amount to reversible error and, therefore, did not affect Shank’s
substantial rights.

        Here, in closing argument, the prosecutor stated, “you heard that a number of the
co-conspirators who testified in this case have already pled guilty to this conspiracy, which
would certainly further support the fact that the conspiracy existed.” The prosecutor also
stated in closing,

        And [Lonnie Zrubek] says, no, those weren’t his drugs, those were Alex
        Humphry’s drugs, but since he participated in that activity, he was guilty as
        an aider and abettor. And if Lonnie Zubrek was guilty of being an aider and
        abettor in the possession of those drugs, then certainly Ms. Valdez, who
        owned the house, who participated in all this other activity to help Alex
        Humphry, at a minimum she was also an aider and abettor in the possession
        of those drugs.

        Although guilty pleas may be elicited by the prosecutor on direct examination so that
the jury may assess the credibility of the witness, a legitimate introduction of a plea may rise
to the level of prejudicial error if the prosecutor suggests in closing argument that the jury
use the plea for a prohibited purpose. Carson, 560 F.3d at 575. As stated above,
introduction of guilty pleas may only be used for credibility purposes and is not substantive
evidence of the defendant’s guilt. Sanders, 95 F.3d at 454. “When reviewing challenges to
a prosecutor’s remarks at trial, we examine the prosecutor’s comments within the context of
the trial” to determine whether they amounted to plain error. Carter, 236 F.3d at 783
(citations omitted).

        Although the statements may have been improper, they did not affect Shank’s
substantial rights. The following four factors are weighed in making this determination,
“(1) whether the conduct and remarks of the prosecutor tended to mislead the jury or
prejudice the defendant; (2) whether the conduct or remarks were isolated or extensive;
(3) whether the remarks were deliberately or accidentally made; and (4) whether the
evidence against the defendant was strong.” Carson, 560 F.3d at 575-76 (citing Carter, 236
F.3d at 783).
Nos. 08-1131/1358           United States v. Benson, et al.                         Page 10


        The guilty pleas were mentioned by both parties throughout the trial for the purpose
of providing the jury with credibility evidence. In fact, Shank’s counsel introduced the fact
of Zrubek’s conviction. The references in the government’s closing may be interpreted as
referring to credibility and thus could not have misled the jury. See id. at 576. These two
comments were certainly isolated. Shank does not contend that any other instance of
misconduct occurred. We have held that three instances during the prosecutor’s initial
closing argument, in fast succession, constituted harmless error. Id. These remarks were not
extensive and thus not prejudicial.

        The prosecutor did not repeat either of his remarks, indicating that they were not
intentional. See id. Furthermore, “‘there was no indication that they stemmed from a
deliberate plan to inflame the jury as opposed to unduly-zealous advocacy.’” Id. at 577
(quoting United States v. Shalash, 108 F. App’x 269, 281 (6th Cir. 2004)).

        Finally, the totality of the evidence weighs against any prejudice. Shank’s own
testimony established her participation in the conspiracy; that fact is uncontroverted.
Furthermore, the evidence against her duress claim is strong as well. She never reported an
abusive relationship to the authorities, even when questioned after knowing that Humphry
had died. She lied to police officers about the drug conspiracy even after she knew of
Humphry’s death.      She also accepted approximately $130,000 of drug profits after
Humphry’s death. Additionally, the district court provided a limiting instruction to the jury
which cured or minimized any prejudice. Id. As such, Shank’s substantial rights were not
affected. Therefore, the prosecutor’s remarks, even if improper, were not plain error.

III. Reasonableness of Shank’s Sentence

        Shank argues that her sentence was unreasonable based upon her criminal history,
her changed circumstances, and the quantity of drugs attributed to her at sentencing. Since
the district court properly utilized the correct procedures, took into account all of the
mitigating factors, and eventually sentenced Shank to 112 months below her recommended
Guidelines range, the district court did not abuse its discretion.

        “[W]e review the sentence imposed by a district court for reasonableness utilizing
the ‘familiar abuse of discretion standard.’” United States v. Moon, 513 F.3d 527, 539 (6th
Nos. 08-1131/1358           United States v. Benson, et al.                          Page 11


Cir. 2008) (quoting Gall v. United States, 128 S. Ct. 586, 594 (2007)). The reasonableness
review is split into two parts: procedural reasonableness and substantive reasonableness.
United States v. Collington, 461 F.3d 805, 808 (6th Cir. 2006). Sentences that are properly
calculated and within the applicable Guidelines range are presumptively reasonable. United
States v. Williams, 436 F.3d 706, 708 (6th Cir. 2006).

        “A sentence may be considered substantively unreasonable when the district court
‘select[s] the sentence arbitrarily, bas[es] the sentence on impermissible factors, fail[s] to
consider pertinent § 3553(a) factors or giv[es] an unreasonable amount of weight to any
pertinent factor.’” Collington, 461 F.3d at 808 (quoting United States v. Webb, 403 F.3d
373, 385 (6th Cir. 2005)) (alterations in original). Shank does not question the procedural
reasonableness of her sentence.

        The district court did not base Shank’s sentence on impermissible factors or give an
unreasonable amount of weight to any factor. It weighed Shank’s short criminal history and
her circumstances of becoming a mother of three “against the huge quantities and the
intimate details she knew and engaged in the Humphry organization.” The district court
unquestionably did not focus on the quantity exclusively. If that had been the case, Shank
would have faced a Guidelines range of 235-293 months’ imprisonment. Here, the sentence
of 180 months represents a 55-month downward variance from a “quantity alone”
consideration. The district court granted lenience compared to a “quantity alone” assessment.
Any argument by Shank that the quantity alone determined her sentence is baseless.

        Furthermore, Shank has not presented an argument explaining why the 112-month
downward variance in her sentencing did not represent an adequate consideration of the
reduced deterrence her situation demands. Since the district court utilized the correct
sentencing procedures and did not place an unreasonable amount of weight on impermissible
factors, Shank’s sentence was reasonable.
Nos. 08-1131/1358           United States v. Benson, et al.                         Page 12


Nathaniel Benson

I. Sufficiency of the Evidence for Benson’s Conspiracy Conviction

        Benson argues that the evidence presented at trial was insufficient to support his
conviction for conspiracy. Since Benson failed to make a Rule 29 motion for judgment of
acquittal at the end of the prosecution’s case-in-chief, he waived any objections he may have
had to challenge the sufficiency of the evidence. See United States v. Jordan, 544 F.3d 656,
670 (6th Cir. 2008) (“This Court will not consider challenges to the sufficiency of the
evidence if the defendant failed to make a Rule 29 motion for judgment of acquittal at the
end of the prosecution’s case-in-chief and at the close of the evidence. Failure to make the
required motions constitutes a waiver of objections to the sufficiency of the evidence.”
(citing United States v. Chance, 306 F.3d 356, 368-69 (6th Cir. 2002))). Thus, our review
is limited to whether there was a manifest miscarriage of justice. See id.

        Since Benson did not make a Rule 29 motion, this court must affirm unless the
record is devoid of any evidence pointing to guilt. Jordan, 544 F.3d at 670. Benson admits
that a conspiracy existed, but denies any intent to join it. Thus, we review whether there is
any evidence that Benson intended to and did participate in the conspiracy.

        Numerous witnesses testified that Benson obtained cocaine from Humphry and then
re-sold the cocaine, sometimes in the form of crack. Witnesses testified that Benson visited
Humphry’s residence and sold the drugs that he bought from Humphry in Humphry’s
presence. Several empty boxes of baking soda, a component used to manufacture crack,
were found in Benson’s Cadillac. Also, a wrapper for a kilogram of cocaine was found
inside Benson’s residence. Therefore, the evidence was sufficient to conclude that Benson
intended to join the conspiracy and his conviction was not a miscarriage of justice.

II. Admission of Co-Conspirator Statements Against Benson

        Benson argues that the testimony of his co-conspirators implicating him in the
conspiracy was improperly admitted because no corroborating independent evidence, other
than the statements themselves, supported a finding that he participated in the conspiracy.
When, as here, a party does not timely raise an issue in district court or make an objection,
Nos. 08-1131/1358           United States v. Benson, et al.                          Page 13


an objection to the error is deemed forfeited and reviewed only for plain error. United States
v. Olano, 507 U.S. 725, 731 (1993).

        Under Federal Rule of Evidence 801(d)(2)(E), for co-conspirator hearsay statements
to be admissible, the government must show by a preponderance of the evidence that: (1) a
conspiracy existed, (2) the defendant against whom the hearsay is offered was a member of
the conspiracy, and (3) that the statements were made during the course and in furtherance
of the conspiracy. Bourjaily v. United States, 483 U.S. 171, 175 (1987); United States v.
Enright, 579 F.2d 980, 986-87 (6th Cir.1978).

        In arguing his co-conspirators’ testimonies should be excluded because a conspiracy
had not yet been proved by independent evidence, Benson misconstrues the parameters of
Rule 801(d)(2)(E) and the requirements of Enright. Further, Rule 801(d) does not apply to
statements that are not considered hearsay, such as direct testimony by witnesses, including
co-conspirators who testify as witnesses. See United States v. Williams, 14 F. App’x 469,
474 (6th Cir. 2001). Benson does not point to any out-of-court statements referenced by his
co-conspirators at trial that he considered to be hearsay, but merely alleges the “admission
of all the statements concerning Mr. Benson’s participation in the conspiracy[] are
inadmissible until his participation in the conspiracy is proven.” Rule 801(d)(2)(E) and the
Enright requirements were not implicated when the prosecution presented the direct
testimony of Benson’s co-conspirators. See id.

        In United States v. Clark, 18 F.3d 1337 (6th Cir. 1994), we held that proof of the
defendant’s knowledge and participation in the conspiracy must be supported by
independent, corroborating evidence other than co-conspirator hearsay. Id. at 1341-42. Here,
Benson essentially argues that the portions of co-conspirators’ testimonies that are not
considered hearsay cannot be used as the independent, corroborating evidence to
determining whether the hearsay statements meet the Enright requirements. No precedent
in this circuit requires co-conspirator testimony that is not hearsay to be excluded as
insufficient “independent, corroborating evidence” in making an Enright determination. In
fact, we have previously declined to adopt the rule that testimony of co-conspirators cannot
be used to prove a conspiracy, see Williams, 14 F. App’x at 475, so we fail to see why it
cannot be used to prove participation in a conspiracy for Enright purposes. Further, Benson
Nos. 08-1131/1358           United States v. Benson, et al.                           Page 14


does not identify which statements, if any, made by his co-conspirators should be considered
hearsay. Thus, it would be nearly impossible to discern which statements to use and which
to exclude in determining whether the district court erred. Therefore, the district court did
not plainly err in admitting the co-conspirators’ statements.

III. Drug Quantities

        A. The drug quantities used in sentencing Benson were supported by a
        preponderance of the evidence
        Benson argues that the district court erred in the quantities of drugs it used to
calculate his Guidelines range because the quantities were not supported by a preponderance
of the evidence. Specifically, he argues that the drug quantities that he was sentenced for
were larger than the quantities the jury assigned to him in its guilty verdict.

        “‘A district court’s determination of the quantity of drugs used to compute a
defendant’s sentence is a finding of fact that should be upheld unless clearly erroneous. The
district court’s finding must be supported by a preponderance of the evidence.’” United
States v. Young, 553 F.3d 1035, 1051 (6th Cir. 2009) (quoting United States v. Hoskins, 173
F.3d 351, 354 (6th Cir. 1999)). In determining drug quantity for sentencing, the sentencing
court is not limited to the drug quantity found by the jury in its verdict. Id. at 1050.

        The jury found Benson guilty of conspiring to possess with the intent to distribute
between 0.5 to 5 kilograms of powder cocaine, at least 50 grams of cocaine base, and no
marijuana. However, Benson’s Guidelines range was calculated based on quantities of 5.85
kilograms of powder cocaine, 1 kilogram of cocaine base, and 80 pounds of marijuana. In
determining the quantity of drugs used to compute defendant’s sentence, the district court
took into consideration the following evidence: six empty one-pound containers of baking
soda found in defendant’s car; empty kilo packaging found in defendant’s apartment;
witnesses’ testimony that defendant purchased large amounts of cocaine and also marijuana;
witnesses’ testimony that defendant manufactured significant quantities of crack cocaine;
and other drug testimony concerning defendant. The district court did not clearly err in
finding that these quantities were supported by a preponderance of the evidence.
Nos. 08-1131/1358           United States v. Benson, et al.                           Page 15


         B. The use of “acquitted conduct” in calculating Benson’s Guidelines range was
         not a violation of the Sixth Amendment
         Benson argues that his Sixth Amendment right to a sentence authorized by a jury was
violated when the district court sentenced him based on a larger drug quantity than the jury
found him guilty of possessing. He argues that the jury only found him guilty of possessing
up to five kilograms of cocaine, and did not find that he possessed any marijuana and,
therefore, he was acquitted of any quantity of drugs not authorized by the jury.

         However, “[s]o long as the defendant receives a sentence at or below the statutory
ceiling set by the jury’s verdict, the district court does not abridge the defendant’s right to
a jury trial by looking to other facts, including acquitted conduct, when selecting a sentence
within that statutory range.” United States v. White, 551 F.3d 381, 385 (6th Cir. 2008) (en
banc).

         Benson received 216 months’ imprisonment based on an offense level of 34 and
Guidelines range of 210-262 months. The jury found Benson responsible for up to 5
kilograms of cocaine and 50 grams or more of crack in connection with the conspiracy.
Since 21 U.S.C. § 841(b)(1)(A) authorizes a term of up to life imprisonment for the amount
of drugs the jury attributed to Benson, his 216-month sentence is not past the “statutory
ceiling” that courts should not exceed. See White, 551 F.3d at 385. Therefore, because the
drug quantity was supported by a preponderance of the evidence, the district court’s sentence
is not a violation of the Sixth Amendment. See United States v. Mendez, 498 F.3d 423,
426-27 (6th Cir. 2007).

IV. Reasonableness of Benson’s Sentence

         Benson argues that his sentence was unreasonable based on an erroneous two-point
firearm enhancement and the disparity between the sentences he and his co-defendants
received. “[W]e review the sentence imposed by a district court for reasonableness utilizing
the ‘familiar abuse of discretion standard.’” Moon, 513 F.3d at 539 (quoting Gall, 128 S.
Ct. at 594). For the following reasons, we find that Benson’s sentence was reasonable.
Nos. 08-1131/1358           United States v. Benson, et al.                         Page 16


        A. Two-level Firearms sentencing enhancement

        Benson argues that assignment of the two-level enhancement under USSG
§ 2D1.1(b)(1) for possessing a firearm during commission of the drug conspiracy was
unreasonable. Specifically, he argues that there was no evidence that he carried a gun and
there was no “clear connection” between himself and the guns used in the drug conspiracy.

        “‘A district court’s finding that a defendant possessed a firearm during a drug crime
is a factual finding subject to the clearly erroneous standard of review.’” United States v.
Darwich, 337 F.3d 645, 664 (6th Cir. 2003) (quoting United States v. Bartholomew, 310
F.3d 912, 924 (6th Cir. 2002)). However, if factual findings of the district court are not
challenged, and only the application of those facts as to the Guidelines is challenged, then
our review is de novo. See United States v. Chalkias, 971 F.2d 1206, 1216 n.12 (6th Cir.
1992). Since Benson only challenges that the guns he possessed at his apartment were not
“clearly connected to” the conspiracy, we review de novo. See id.

        Benson acknowledges that two guns were found in his Long Boulevard apartment,
but quickly dismisses them as insufficient under § 2D1.1 because they were without
ammunition and he alleges they were not connected to the conspiracy. Under § 2D1.1(b)(1),
a two-level increase in a defendant’s base offense level is warranted if the defendant
possessed a dangerous weapon, such as a firearm, during a drug-related crime.

        Witnesses testified that Benson was known to possess two handguns. During the
search of Benson’s apartment on Long Boulevard, two firearms and ammunition were found.
Since Benson possessed the firearms at his apartment during the time of the drug conspiracy,
the government met its burden of proving possession of the firearms during the offense. See
United States v. Miggins, 302 F.3d 384, 390-91 (6th Cir. 2002). Once possession of the
firearms during the drug offense was shown, a presumption arose that the guns were
connected to the offense. See id. at 391. Benson was then required to rebut the presumption
by showing that it was clearly improbable that the guns were connected to the offense. See
id. at 390-91. Benson failed to do so.

        Here, there were two weapons (a shotgun and a rifle), ammunition (albeit for
different weapons that are not used for hunting), and there was drug paraphernalia (kilo
Nos. 08-1131/1358           United States v. Benson, et al.                         Page 17


wrappers, baking soda) found at Benson’s residence. Benson used this residence for drug
trafficking activity. Although Benson argues there was no connection between the firearms
at the residence and the drug conspiracy, the evidence shows otherwise. Thus, Benson did
not meet his burden of proving that it was clearly improbable that the two firearms were
related to the conspiracy. See United States v. Edmonds, 9 Fed. App’x 330, 332 (6th Cir.
2001) (listing six factors for determining relatedness to the conspiracy).

        Benson also argues that there was not a clear connection between the guns found at
Humphry’s residence and the conspiracy as to attribute the guns to him. The § 2D1.1(b)(1)
firearms enhancement can be applied to a defendant’s sentence if the defendant could have
reasonably foreseen that a co-conspirator had weapons in connection to the drug conspiracy.
United States v. Gross, 77 Fed. App’x 338, 343 (6th Cir. 2003). “‘[T]he enhancement of
a sentence can be imposed only on the basis of the defendant’s conduct or the conduct of
co-conspirators in furtherance of the conspiracy that was known to the defendant or was
reasonably foreseeable.’” Id. (quoting United States v. Williams, 894 F.2d 208, 212 (6th
Cir.1990)).

        Unlike the challenge to the application of the Guidelines enhancement for the
firearms found in his apartment, Benson’s challenge to the district court’s finding–that he
knew Humphry possessed several weapons, and it was reasonably foreseeable that these
weapons were used in the conspiracy– is a challenge to the district court’s factual findings,
which we review for clear error. See Gross, 77 Fed. App’x at 343; Darwich, 337 F.3d at
664.

        The evidence supports the finding that Humphry possessed firearms and kept them
at the residence that he used as a hub for his drug trafficking activities. Further, Benson
knew or could have reasonably foreseen that Humphry, a major drug trafficker, possessed
weapons in the residence where he kept a significant drug supply and thousands of dollars
in currency. Therefore, the application of the two-level enhancement for the possession of
a firearm was not clearly erroneous as it was reasonably foreseeable that Benson knew the
weapons would be used in furtherance of the conspiracy.
Nos. 08-1131/1358           United States v. Benson, et al.                         Page 18


        B. Sentencing Disparities

        Benson argues that his sentence is unreasonable because he received a lengthier
sentence than his co-defendants. He especially challenges the sentence of Shank, who was
convicted of three more counts, but received less time in prison. He does not challenge the
procedures of implementing his sentence, but argues his sentence was substantively
unreasonable.

        Section § 3553(a)(6) requires the sentencing court to “avoid unwarranted sentence
disparities among defendants with similar records who have been found guilty of similar
conduct.” However, section “3553(a)(6) is concerned with national disparities among the
many defendants with similar criminal backgrounds convicted of similar criminal conduct.”
United States v. Simmons, 501 F.3d 620, 623 (2007) (emphasis supplied) (citations omitted).

        Here, Benson was sentenced within the Guidelines range and, thus, his sentence is
presumably reasonable. Williams, 436 F.3d at 708.             Unlike Benson, many of his
co-defendants accepted responsibility and pled guilty, which resulted in sentencing
departures for lower sentences. Since this court is not concerned with sentences of
co-defendants, but only those of defendants with similar backgrounds on a national level, see
Simmons, 501 F.3d at 623, Benson’s argument that Shank received a lower sentence does
not render his sentence unreasonable. Further, Shank had a less substantial criminal history
than he did. As the entirety of the Benson’s argument rests on the proposition that his
sentence is unreasonable as compared to his co-defendants, his argument must fail.

        AFFIRMED.